— In this action for separation, an order was entered February 26, 1954, granting plaintiff’s motion for the entry of a judgment for $500, representing arrears of temporary alimony and counsel fee, and granting defendant’s cross motion for leave to serve an amended answer. An order entered March 17, 1954, granted plaintiff’s motion for reargument, but adhered to the original determination. Plaintiff appeals from so much of the order on reargument as adheres to the original determination with respect to the amended answer. Defendant appeals from so much of the original order and the order on reargument with respect to the entry of the money judgment. Order on reargument modified by striking from the ordering paragraph everything which follows the words “granted” and by adding thereto a provision that on reargument the motion for leave to serve the amended answer is denied, and as so modified, order on reargument affirmed, without costs, unless defendant, within ten days after the entry of the order hereon, pays the amount of the judgment, in which event the order on reargument is affirmed, without modification, and without costs. Appeal by defendant from original order dismissed, without costs. On December 8, 1953, an order was made denying defendant’s motion for leave to serve an amended answer “without prejudice to a renewal thereof at such time when defendant has complied with all outstanding orders in this court or has been relieved from compliance therewith ”. Defendant has not complied with all outstanding orders, nor has he been relieved from compliance therewith. Therefore, the original order of February 26, 1954, and the order of March 17, 1954, on reargument, both made by another Justice, could not grant defendant the permission which had been denied on December 8, 1953. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.